989 A.2d 602 (2010)
295 Conn. 907
418 MEADOW STREET ASSOCIATES, LLC
v.
ONE SOLUTION SERVICES, LLC.
Supreme Court of Connecticut.
Decided February 25, 2010.
David Eric Ross, Westport, in support of the petition.
William J. Kupinse, Jr., Bridgeport, and Andrew M. McPherson, in opposition.
The defendant's petition for certification for appeal from the Appellate Court, 117 Conn.App. 651, 980 A.2d 345 (2009), is denied.
VERTEFEUILLE, J., did not participate in the consideration of or decision on this petition.